PER CURIAM.
We affirm the point raised by appellants, finding that claimant’s letter, filed with the Division of Worker’s Compensation, was a sufficient claim to toll the statute of limitations until an amended claim was filed. Because of the concern raised in appellants’ argument, we add that we certainly do not sanction the manner in which appellants were initially notified of the original claim, i. e., by a notice of hearing “on the merits.” However, whatever the procedural deficiencies in this case, they did not operate to make appellee’s original claim invalid.
AFFIRMED.
SHIVERS, SHAW and THOMPSON, JJ., concur.